Case 1:18-cv-01987-KMT Document 31 Filed 03/05/19 USDC Colorado Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No, 18 -cy- 01987 _ KMT

Eric Tyler Vette

 

Plaintiff(s),

V.

K-9 Deputy Sanders, Seargent Guston,
K-9 Deputy Ox
Defendant(s).

 

 

ELECTION CONCERNING CONSENT/NON-CONSENT TO
UNITED STATES MAGISTRATE JUDGE JURISDICTION

 

Under 28 U.S.C. § 636(c) and

(1) D.C.COLO.LCivR 40.1(c) (Assignment of Cases/Direct Assignment to
Magistrate Judges);

or

(2) Fed. R. Civ. P. 73 and D.C.COLO.LCivR 72.2 (Consent Jurisdiction of a
Magistrate Judge);

(3) D.C.COLO.LAPR 72.2 (Consent Jurisdiction of a Magistrate Judge).
CHECK ONE

all parties in this civil action CONSENT to have a United States
magistrate judge conduct all proceedings in this civil action, including trial, and to order
the entry of a final judgment:

OR

[I] at least one party in this civil action DOES NOT CONSENT to have a
United States magistrate judge conduct all proceedings in this civil action, including trial,
and to order the entry of a final judgment.
Case 1:18-cv-01987-KMT Document 31 Filed 03/05/19 USDC Colorado Page 2 of 2

[\ fi i Party Represented _ Date
/\ | "Seargent Guston" 215 | 1+

 

Print fam

o(/Andr ew R_MWicLetchie

 

NL | iV" V\ nS "K-9 Unit Deputy Sanders" 3 ft 4

 

 

Print name

 

Andrew R. McLetchie

 

 

NOTE:

You are directed to confer with all parties in this action and execute and file
with the Court this Election Concerning Consent/Non-Consent to United
States Magistrate Judge Jurisdiction, indicating either the unanimous
consent of the parties or that at least one party has declined to consent, at
the earlier of (1) no later than seven days before the scheduling conference,
if any; or (2) 45 days after the filing of the first response, other than an
answer, to the operative complaint. All parties must either consent to the
exercise of magistrate judge jurisdiction, or any party may decline to
consent. In either event, filing of the Election Concerning
Consent/Non-Consent to United States Magistrate Judge Jurisdiction
is mandatory, indicating either the unanimous consent of the parties or that
at least one party has declined to consent.
